Citation Nr: 0621217	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-39 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  He died in December 2001, and the appellant is his 
surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Detroit, Michigan (RO).


FINDINGS OF FACT

1.  The veteran died in December 2001, at the age of 87; the 
immediate cause of death was pulmonary edema.  The 
contributing causes of death were congestive heart failure 
and coronary artery disease.

2.  At the time of the veteran's death, service connection 
was in effect for a back disorder and for paralysis of the 
left peroneal nerve, secondary to the service-connected back 
disorder, each evaluated as 40 percent disabling.  The 
combined disability evaluation was 60 percent.

3.  No pulmonary or cardiac disorders were shown in service 
or within one year of separation from service and are not 
otherwise related to service.

4.  There is no evidence of record showing that any of the 
veteran's service-connected disabilities caused or 
contributed to his death.


CONCLUSIONS OF LAW

1.  A disability incurred in, or aggravated by, active 
service did not cause or contributed substantially or 
materially to cause the veteran's death.  38 U.S.C.A. §§ 
1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.310, 3.312 
(2005).

2.  Eligibility for Dependents' Educational Assistance is not 
established.  38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 
2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims for entitlement to 
service connection for the cause of the veteran's death and 
entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  Prior to initial 
adjudication, a letter dated in July, 2003, satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran's service medical records and known VA medical 
treatment records have been obtained.  To date, the appellant 
has not submitted any medical evidence other than the 
veteran's certificate of death, in relation to her claims and 
has failed to reply to VA's requests for information.  By not 
responding, the appellant has stated sub silentio that she 
neither has nor knows of any further pertinent evidence.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to 
assist is not always a one-way street and the appellant 
cannot passively wait for help where she may or should have 
information that is essential in obtaining evidence).  There 
is no indication in the record that additional evidence 
relevant to the issues decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection for the cause of the veteran's death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  Id.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id.

During the veteran's lifetime, service connection was granted 
by a May 1947 rating decision for a back disorder and by a 
February 1948 rating decision for paralysis of the left 
peroneal nerve, secondary to the service-connected back 
disorder.  As of November 1953, the last rating decision 
before the veteran's death, the back disorder was evaluated 
as 40 percent disabling and the nerve disorder was evaluated 
as 40 percent disabling.  The combined disability evaluation 
was 60 percent.

The death certificate shows that the veteran died in December 
2001, at the age of 87; the immediate cause of death was 
pulmonary edema, with an approximate onset 2 weeks before 
death. The contributing causes of death were congestive heart 
failure, with an approximate onset 6 months before death, and 
coronary artery disease, with an approximate onset 2 years 
before death.  An autopsy was not conducted.

The service medical records are negative for symptoms of or 
diagnoses of any pulmonary or cardiac disorders.

There is no medical evidence of record providing an 
etiological opinion as to the cause of the veteran's 
pulmonary or cardiac disorders.  In fact, other than the 
veteran's certificate of death, there is no medical evidence 
of record dated after April 1953.

In the November 2005 appeal to the Board, the appellant's 
representative stated that VA medical records from September 
1946, within one year of active service, showed high blood 
pressure that could indicate that the veteran incurred 
hypertension during service and that this hypertension could 
have caused his subsequent pulmonary and cardiac conditions.  
The Board notes that the veteran's service medical records 
show blood pressure readings of 110/70 in July 1942 and 
110/80 in October 1945.  Subsequent VA medical records show 
blood pressure readings of 130/96 in September 1946, 132/94 
in January 1947, 130/90 in February 1948, and 138/84 in April 
1953.  There is no medical evidence of record that provided 
the veteran with a diagnosis of hypertension.

The appellant contends that the veteran incurred hypertension 
due to active military service and that this hypertension 
caused the pulmonary and cardiac disorders that led to his 
death.  The statements of the appellant and her 
representative alone are not sufficient to diagnose 
hypertension or to prove the etiology of the veteran's 
pulmonary or cardiac disorders.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  As 
they are not physicians, the appellant and her representative 
are not competent to make determinations that the veteran had 
hypertension or that any hypertensive disorder caused the 
pulmonary and cardiac disorders that led to his death.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

In sum, there is no medical evidence linking the cause of the 
veteran's death to his military service or to any service-
connected disability, and as such service connection must be 
denied.  In reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as there is no medical 
evidence relating the veteran's death to his military service 
or to a service-connected disorder, the preponderance of the 
evidence is against the appellant's claim, and the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Dependents' Educational Assistance

Dependents' Educational Assistance, under Chapter 35, Title 
38, of the United States Code, is a program of education or 
special restorative training that may be authorized for an 
eligible person, such as a surviving spouse, if the 
applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 
38 C.F.R. §§ 21.3020, 21.3021.  Basic eligibility for 
certification of Dependents' Educational Assistance exists if 
the veteran was discharged from service under conditions 
other than dishonorable, or died in service, and either (1) 
has a permanent total service-connected disability, or (2) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death, or (3) died as a result 
of a service-connected disability, or, if a service member 
(4) is on active duty as a member of the Armed forces and is, 
for a period of more than 90 days, has been listed by the 
Secretary concerned as missing in action, captured in line of 
duty by a hostile force, or forcibly detained or interned in 
the line of duty by a foreign government or power.  38 C.F.R. 
§ 3.807.

The veteran received an honorable discharge from active 
military service.  However, he was not in receipt of a 
permanent total service-connected disability, and did not die 
as a result of a service-connected disability.  Accordingly, 
Dependents' Educational Assistance, pursuant to the 
provisions of Chapter 35, Title 38, United States Code, is 
not warranted.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance benefit 
under Chapter 35, Title 38, United States Code, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


